Citation Nr: 1217555	
Decision Date: 05/16/12    Archive Date: 05/24/12	

DOCKET NO.  06-38 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder, claimed as a skin "rash," to include as secondary to exposure to Agent Orange.  

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	H. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972, with service in the Republic of Vietnam from January 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the course of a hearing before the undersigned Veterans Law Judge in October 2011, the Veteran and his accredited representative provided testimony regarding the issue of service connection for hepatitis C.  Inasmuch as that issue has not been developed or certified for appellate review, however, it is not for consideration at this time.  It is therefore being referred to the RO for appropriate action.  

This case was previously before the Board in June 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.




REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed skin disorder, as well as the current severity of his service-connected posttraumatic stress disorder, and the impact of his various service-connected disability (or disabilities) on his employability.

In that regard, service treatment records disclose that, in October 1970, the Veteran received treatment for tinea versicolor.  While on service separation examination in December 1971, a clinical evaluation showed no evidence of any skin disorder, in November 1972, the Veteran received treatment for what was described at that time as minimal pseudofolliculitis barbae.  

Significantly, since the time of the Veteran's discharge from service, he has received treatment on various occasions for multiple skin disorders, including tinea versicolor, a rash (reportedly present since 1995), "chronic" dermatitis and/or pruritus, and a "fungal infection."  While it is true that, on two occasions, the Veteran failed to report for a scheduled VA dermatologic examination, pertinent evidence of record is to the effect that, at that time, the Veteran was changing his legal residence.  To date, the Veteran has yet to be afforded a VA dermatologic examination for the purpose of determining the exact nature and etiology of his current skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Such an examination would be appropriate, in particular, given the recent request of the Veteran's accredited representative for such an examination.  See Transcript, p. 2.

Turning to the issue of an increased evaluation for service-connected posttraumatic stress disorder, the Board notes that the Veteran last underwent a VA psychiatric examination for the purpose of determining the current severity of that disability in February 2005, more than seven years ago.  While the Veteran on two occasions failed to report for a scheduled VA psychiatric examination, as noted above, the Veteran was at that time changing his legal residence.  Moreover, pertinent evidence of record is to the effect that the Veteran has been receiving ongoing and regular treatment for his service-connected posttraumatic stress disorder, the majority of which appears to have been received at the VA Medical Center located in Charlotte, North Carolina.  Significantly, during the course of the aforementioned hearing in October 2011, it was requested that the Veteran be afforded an additional VA psychiatric examination prior to adjudication of his claim for increase.  See Transcript, p. 7.  Such an examination, in the opinion of the Board, would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation for service-connected posttraumatic stress disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Finally, based on correspondence dated in August 2005 and March 2006, it would appear that previous claims for Social Security disability benefits have been denied.  However, in correspondence of June 2008, the Veteran indicated that, at least at one point, he was in receipt of Social Security disability benefits.  Where VA has actual notice that an appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant (as in this case), the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following actions:

1.  The RO should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.


2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2012, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his attorney should be informed of any such problem.

3.  The Veteran should then be afforded a VA dermatologic examination in order to more accurately determine the exact nature and etiology of his current skin disorder.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known 
address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the dermatologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder/disability of the skin, and, if so, whether that disorder/disability at least as likely as not had its origin during the Veteran's period of active military service, to include as the residual of exposure to Agent Orange in the Republic of Vietnam.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

4.  The Veteran should then be afforded a VA psychiatric examination in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known 
address of record.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination, and in accordance with the latest AMIE worksheets for evaluating service-connected psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the extent of his service-connected posttraumatic stress disorder. An opinion also should be provided as to whether PTSD effectively precludes the Veteran from obtaining or retaining gainful employment. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  

5.  The RO should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in 
any manner, the RO must implement corrective procedures at once.  

6.  The RO should then readjudicate the Veteran's claim for service connection for a chronic skin disorder, as well as his claim for an increased evaluation for service-connected posttraumatic stress disorder, as well his entitlement to a total rating based on individual unemployability.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in October 2006.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



